                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THEODORE J. VAN DE KAMP, et al.                 :       CIVIL ACTION
               Plaintiffs,                      :
                                                :
                v.                              :
                                                :       NO. 16-cv-02768
TRANSDERMAL                                     :
SPECIALTIES, INC., et al.                       :
                 Defendants.                    :


                                 MEMORANDUM & ORDER

        Plaintiffs Theodore and Patricia van de Kamp (collectively, the “Plaintiffs)1 filed

the instant action alleging violations of the Fair Labor and Standards Act (“FLSA”), 29

U.S.C. § 201 et seq., Pennsylvania’s Minimum Wage Act (“PMWA”), 43 P.S. § 33.101 et

seq., and the Pennsylvania Wage Payment and Collection Law (“WPCL”), as well as for

breach of contract, unjust enrichment, and FLSA retaliation. Doc. No. 19 (First Am.

Compl.). Defendants Transdermal Specialties, Inc., Bruce K. Redding, Jr., Bruce K.

Redding, Jr. Intellectual Property Trust, and Transdermal Specialties Global, Inc.

(collectively, the “Defendants”) responded with five counterclaims against Plaintiff

Theodore van de Kamp (“Mr. van de Kamp”), including breach of fiduciary duty, unjust

enrichment, conversion, misappropriation of trade secrets, and fraud. Doc. No. 44

(Defs. Answer to First Am. Compl.).

        Before me is the Defendants’ omnibus motion in limine, requesting (1) the

limitation of Plaintiff Patricia van de Kamp’s (“Mrs. van de Kamp”) testimony by

excluding evidence of nonpayment for work she allegedly performed, (2) the preclusion



1After the complaint was filed, Richard M. Coan, by stipulation, was added as a plaintiff/real party in
interest, as the Bankruptcy Trustee of the Estate of Theodore J. van de Kamp and Patricia van de Kamp.
Doc. No. 33.
of any evidence that Defendants willfully violated the FLSA, (3) the exclusion of

testimony by Yocheved Shmuely and Debra Hackett, and (4) the preclusion of

documents related to Yocheved Shmuely and Debra Hackett. Doc. No. 85.

       Evidence of non-payment for work will be admitted.

       Defendants argue that Mrs. van de Kamp should not be permitted to present any

evidence of “non-payment for work she allegedly performed” because she voluntarily

withdrew her wage claims, leaving only her unjust enrichment claim remaining. Doc.

No. 85, at 3. Plaintiffs counter that Mrs. van de Kamp’s testimony should not be

precluded because evidence about the Defendants’ nonpayment is relevant to both her

unjust enrichment claims and to Mr. van de Kamp’s defense against the various

counterclaims. Doc. No. 92, at 3–4. I agree.

       To establish a claim for unjust enrichment in Pennsylvania, the plaintiff must

establish that “(1) plaintiff conferred a benefit on the defendant; (2) the defendant

appreciated the benefit; and (3) acceptance and retention by the defendant of the

benefits, under the circumstances, would make it inequitable for the defendant to retain

the benefit without paying for the value of the benefit.” Comm. ex rel. Pappert v. TAP

Pharm. Prod., Inc. 885 A.2d 1127 (Pa. Commw. Ct. 2005) (citing to Styer v. Hugo, 619

A.2d 347, 350 (Pa. Super. 1993); see also Shared Comm. Services of ESR, Inc. v.

Goldman, Sachs & Co., No. 2379 EDA 2016, 2017 WL 3933337, at *5 (Pa. Super. Sept. 8,

2017) (not precedential) (citing to Mitchell v. Moore, 729 A. 2d 1200, 1203 (Pa. Super.

1999)). Because nonpayment for work performed is relevant to the third prong of an

unjust enrichment claim, Mrs. van de Kamp’s testimony will not be excluded.




                                               2
        Evidence of the defendants’ willful non-payment of wages will be
        admitted.

        The Defendants also ask that any evidence of damages beyond the “non-willful

statutory damages” under the FLSA be precluded.2 Doc. No. 85, at 4–6. In non-willful

violation cases, the FLSA’s limitations period is two years. See Souryavong v.

Lackawanna Cty., 872 F.2d 122, 126 (3d Cir. 2017) (citing to 29 U.S.C. § 255(a)). When

the violation is willful, this period is extended to three years. Id. Plaintiffs argue that

there is sufficient evidence that the Defendants willfully violated the FLSA, citing to

Defendants failure to pay an agreed-upon salary, the amount Mr. van de Kamp was

paid, the testimony of two former employees (Yocheved Shmuely and Debra Hackett)

who are owed unpaid wages, an email accusing Mr. Redding of using company funds for

personal expenses when employees were not paid, and an email raising issues of

previous misclassifications of employees as consultants in violation of the law.3

        Recent Third Circuit case law suggests that a finding of “willfulness” under the

FLSA is a question of fact for the jury. See, e.g., Souryavong, 872 F.2d at 126.4 To

establish willfulness, the plaintiff must prove that the employer “‘knew’ its conduct was



2In the alternative, the Defendants request that Plaintiffs “not be permitted to present evidence of its
expansive damages claim unless and until it is formally and finally determined by the Court that [Mr.
van de Kamp] has presented sufficient evidence to support a finding of ‘willfulness’ under Third Circuit
precedent and binding case law.” Id. at 6 (emphasis in original).

3Plaintiffs also argue that because of their breach of contract claims, the jury will hear evidence of
damages going back four years (applicable limitations period for breach of contract claims), and therefore
the Court need not reach the merits of Defendants’ request. Pl. Br. at 4. However, according to Plaintiffs’
Pretrial Memorandum the damages for their FLSA claims (broken down by minimum wage and overtime)
are different from the damages related to the breach of contract claim (broken down by unpaid salary).
Doc. No. 81, at 9–16. Because the evidence of damages differ, I must reach the substance of this issue.

4 Plaintiffs correctly note that some previous Third Circuit cases classified “willfulness” as a question of
law. Pl. Br. at 5 (citing to Martin v. Selker Bros., 949 F.2d 1286, 1292 (3d Cir. 1991)); see also Acosta v.
Osaka Japan Restaurant, Inc., No. 17-1018, 2018 WL 3397337, at *11 (E.D. Pa. July 12, 2018) (“Third
Circuit cases have differed on whether willfulness is a question of law or fact, with recent cases tending to
describe the issue as one of fact.”).

                                                      3
prohibited by the FLSA or ‘showed reckless disregard for the matter.’” Id. (quoting

McLaughlin v. Richland Shoe Co., 486 U.S. 128, 133 (1988)) (affirming district court’s

finding no evidence of willfulness on a Rule 50(a) motion). “Acting only ‘unreasonably is

insufficient—some degree of actual awareness is necessary.” Id. (citing McLaughlin, 486

U.S. at 135 n.13). The Plaintiffs will be allowed to present evidence on the issue of

willfulness. Throughout the course of this litigation, the Defendants have not moved to

strike Plaintiffs’ claim for a willful violation of the FLSA; they filed neither a motion to

dismiss or motion for summary judgment on the issue. In the event the Plaintiffs fail to

satisfy their burden at trial, Defendants may make any appropriate objection (such as to

inclusion of certain evidence) and/or file any appropriate motions (such as a motion for

a judgment as a matter of law on the issue of willfulness).

        Testimony (and related documents) from witnesses Yocheved
        Shmuely and Debra Hackett will be admitted in part and excluded in
        part.

        Finally, Defendants request that the testimony, and related documents, of

Yocheved Shmuely and Debra Hackett be excluded. Doc. No. 85, at 7–11. Defendants

argue that (1) the proposed testimony is not relevant and would cause confusion, (2)

Plaintiffs’ failure to previously alert Defendants to these witnesses is an undue surprise,

and (3) their testimony would include impermissible hearsay and character evidence. Id.

Plaintiffs respond that Ms. Shmuely’s and Ms. Hackett’s proposed testimony is

probative of the Plaintiffs’ retaliation claim, a willful violation of the FLSA and PMWA,

rebuttal of the counterclaims.5 Doc. No. 92, at 8–11. Second, Plaintiffs argue that



5 With regard to the documents, Plaintiffs argue that the emails are relevant evidence that Defendants’
“dire financial circumstances” are not Mr. van de Kamp’s fault, but rather due to Mr. Redding’s
“mismanagement and improper conduct.” Doc. No. 92, at 11.


                                                    4
Defendants did not establish any of the factors, enumerated in Meyers and

Konstantopoulous,6 to exclude evidence. Id. at 9–10. Third, Plaintiffs contend that any

testimony regarding then-Chief Financial Officer (“CFO”) Christian Limbert would not

constitute inadmissible hearsay7 or character evidence. Id. at 8–11.

        All relevant evidence is admissible unless otherwise provided by law. Fed. R.

Evid. 402. A piece of evidence is relevant if “it has any tendency to make a fact [of

consequence in determining the action] more or less probable than it would be without

the evidence.” Fed. R. Evid. 401. Relevant evidence may be excluded “if its probative

value is substantially outweighed by a danger of . . . unfair prejudice, confusing the

issues, misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence.” Fed. R. Evid. 403 (emphasis added). Balancing the probative

value against these trial dangers is extremely fact-sensitive, and therefore “Rule 403 is

rarely appropriate as a basis of pre-trial exclusion, because a judge cannot ascertain

potential relevance until that judge has a virtual surrogate for a trial record.” In re Paoli

R.R. Yard PCB Litigation, 35 F. 3d 717, 747 (3d Cir. 1994); see also Walden v. Georgia-

Pacific Corp., 126 F.3d 506, 518 n.10 (3d Cir. 1997) (“We have also made clear that

rulings excluding evidence on Rule 403 grounds should rarely be made in limine.”).




6Meyers v. Pennypack Woods Home Ownership Ass’n, 559 F.2d 894, 904–05 (3d Cir. 1977), overruled
on other grounds by Goodman v. Lukens Steel Co., 777 F.2d 113 (3d Cir. 1985); Konstantopoulous v.
Westvaco Corp., 112 F.3d 710, 719 (3d Cir. 1997). The five factors the Third Circuit considers when
deciding whether evidence should be excluded due to undue surprise are: (1) the prejudice to the other
party; (2) the ability of the party to cure the prejudice; (3) the extent of any disruption to the trial by
calling the witness; (4) the existence of bad faith or willfulness in failing to comply with a court order; and
(5) the importance of the testimony. Konstantopoulous, 112 F. 3d at 719. Considering these factors, I will
not exclude their testimony for this reason at this time. Defendants’ may renew their objection at trial.

7Plaintiffs argue that any statements would be statements made by an opposing party, Fed. R. Evid.
801(d)(2), or an unavailable declarant’s statement against interest, Fed. R. Evid. 804(a)(4), 804(b)(3).

                                                       5
        Here, the Defendants argue that the testimony of Ms. Shmuely and Ms. Hackett

is irrelevant and should be excluded because of undue surprise, confusion of the issues,

and substantial prejudice. Doc. No. 85, at 7–8. The Plaintiffs contend that the testimony

will be relevant to the issues of willfulness and retaliation under the FLSA (and rebuttal

of the counterclaims), and that the probative value outweighs any prejudice. Doc. No.

92, at 8–11. Without the benefit of the details of the proposed testimony, and its factual

context, I cannot determine the relevance, probative value, and prejudice of the

proposed testimony. See Walden, 126 F.3d at 518 n.10 (“motions in limine often present

issues for which final decision is best reserved for a specific trial situation. This is

particularly true when the evidence is challenged as irrelevant or prejudicial; the

considerations weighed by the court will likely change as the trial progresses.” (citations

omitted)). I will deny Defendants’ motion to exclude, with one exception, explained

later. At trial, the Defendants may object to specific evidence. If the objection is based

on Rules 401 or 403, both parties should be prepared to make a clear explanation of the

evidence’s relevance, or lack of relevance, under Rule 401, and of the relationship of the

evidence’s probative value to its potential for unfair prejudice or the other

considerations mentioned in Rule 403.8

        Regarding the relevance of the documents related to Ms. Shmuely’s and Ms.

Hackett’s proposed testimony, Plaintiffs claim that the emails are relevant to their



8 The parties have not, beyond cursory and generalized allegations, explained why (or why not) the
proposed evidence makes a fact of consequence to the determination of the action more (or less) likely.
FRE 401. At trial, the Defendants must make a specific objection to specific evidence: a generalized
objection is usually unhelpful. In response, the Plaintiffs should make a specific proffer of the inferences
to be derived from the evidence, and why its probative value is not substantially outweighed by the
various dangers elaborated in Rule 403. The Defendants may then rebut. See id; FRE 403, 404(b)(1). The
parties should plan on making these arguments out of the presence of the jury, either before the trial day
begins or at a break. Sidebars are discouraged.


                                                     6
argument that Defendants’ financial circumstances are due to Mr. Redding’s

“mismanagement and improper conduct,” not the actions of Mr. van de Kamp, and that

Mr. Redding’s “default of blaming subordinates for his mistakes.” Doc. No. 92, at 11–12.

I will permit testimony and documents that tend to prove that the Defendants’ losses are

not due to the conduct of Mr. van de Kamp, as alleged in the counterclaims, but caused

by Mr. Redding’s conduct. At least at the general level at which the motions have been

argued, this is evidence that negates causation.

      I will, however, exclude testimony and documents proffered on the ground of Mr.

Redding’s tendency to “blam[e] subordinates for his mistakes.” At some point bad

conduct evidence becomes so attenuated from a fact of consequence to the

determination of the case that the only viable inferential connection between the

evidence and the fact to be proven is through a nebulous character inference. In this

instance, that point of attenuation has been reached. The theory of relevance is that Mr.

Redding had an unfortunate character trait which led him to take actions that caused his

businesses to fail. Such a theory does not make evidence “irrelevant,” under Rule 401. In

fact, character evidence may be highly probative. See Michelson v. United States, 335

U.S. 469, 475-76 (1948):

      The inquiry is not rejected because character is irrelevant; on the contrary, it is
      said to weigh too much with the jury and to so overpersuade them as to prejudge
      one with a bad general record and deny him a fair opportunity to defend against a
      particular charge. The overriding policy of excluding such evidence, despite its
      admitted probative value, is the practical experience that its disallowance tends
      to prevent confusion of issues, unfair surprise and undue prejudice. (Citations
      and internal quotations omitted)).

      This theory of relevance is banned, despite its “admitted probative value,” under

Rule 404(b)(1). Evidence proffered under this theory will be excluded.



                                            7
        The Defendants’ also object to Ms. Shmuely and Ms. Hackett’s proposed

testimony on the ground that their testimony will include the inadmissible hearsay of

former-CFO Limbert. Doc. No. 85. Plaintiffs’ respond that the testimony is not hearsay

under Federal Rule of Evidence 801(d)(2) (opposing party’s statement) or if it is

hearsay, then it is admissible as an exception to the hearsay rule.9 Hearsay is generally

not admissible, except as provided by law. Fed. R. Evid. 802.

        A determination as to whether a statement is hearsay, or qualifies as an exception

to the general prohibition, is dependent on the substance of the statement and the

context in which the evidence is presented. To be hearsay, an out-of-court statement

must have been intended as an assertion when made by the declarant, and must be

introduced for the truth of the proposition of fact embedded in the assertion. See Fed. R.

Evid. 801(a), (c). Before knowing the exact nature of an out-of-court statement, or the

theory of relevance under which it is introduced, I cannot say whether it is hearsay at all,

under the definition. Id. In addition, “[i]t is difficult for a court to resolve whether

various hearsay exceptions apply ‘without the benefit of context and the evidentiary

record developed at trial.” Tabon v. Univ. of Penn. Health Sys., No. 10-cv-2781, 2012

WL 1290453, at *1 n.1 (E.D. Pa. Aug. 8, 2012) (quoting Weaver v. Mobile Diagnostech,

Inc., No. 02-1719, 2009 WL 1230297, at *6 (W.D. Pa. Apr. 30, 2009)). Without the

benefit of the details of the alleged hearsay, or the context in which the statement is

offered, I cannot determine, at this time, whether or not the statement is hearsay or




9Plaintiff argues that the evidence is admissible under Rule 804(b)(3) (statement against interest),
applicable because Mr. Limbert is dead. See Rule 804(a)(4) (unavailability due to death).

                                                    8
constitutes an applicable exception to hearsay.10 I will deny the Defendants’ motion to

exclude, with leave to revisit the issue at trial.

        Lastly, the Defendants object to the testimony Ms. Shmuely and Ms. Hackett

(and documents related to their testimony) on the basis that it would be improper “bad

acts” evidence. Doc. No. 85, at 9–11. Plaintiffs disagree, arguing that the witnesses’

testimony is admissible under the exceptions enumerated in Federal Rule of Evidence

404(b)(2) because they will be used to establish FLSA willfulness and retaliation, as well

as to rebut the Defendants’ counterclaims. Doc. No. 92, at 10–11. While not referencing

Federal Rule 404(b), the Plaintiffs do mention that the related documents are relevant

because they provide evidence of the following:

                . . . TSI’s dire financial circumstances are not the product of
                anything Mr. van de Kamp did or did not do but was rather
                the result of Redding’s mismanagement and improper
                conduct. Particularly relevant are Mr. Limbert’s observations
                that Redding’s default of blaming subordinates for his
                mistakes. Mr. van de Kamp fits this description to a “T” and
                the jury needs to have this information to have the complete
                picture of the other potential, and frankly more compelling,
                reasons why TSI has been such a failure despite Redding’s
                supposed brilliance.

Id. at 11–12.

        Federal Rule of Evidence 404(b) states that “[e]vidence of a crime, wrong, or

other act is not admissible to prove a person’s character in order to show that on a

particular occasion the person acted in accordance with the character.” Fed. R. Evid.

404(b)(1); see Michelson, 335 U.S. at 475-76. However, “other acts” evidence may be



10Again, in the event any testimony is objected to as inadmissible hearsay at trial, parties’ counsel must be
prepared to provide the Court with specific arguments as to why the testimony should (or should not) be
allowed. The parties should address first whether the statement fits the hearsay definition, under Fed. R.
Evid. 801, and then address whether any hearsay exceptions apply. See, e.g., Fed. R. Evid. 803, 804, 807.


                                                     9
presented for another purpose, including to prove “motive, opportunity, intent,

preparation, plan, knowledge, identity, preparation, plan, knowledge, identity, absence

of mistake, or lack of accident.” Fed. R. Evid. 404(b)(2).

        Here, Plaintiffs look to present the testimony, and related documents, of Ms.

Shmuely and Ms. Hackett to prove Mr. Redding’s “lack of integrity in his business

practices” and evidence of his “default of blaming subordinates for his mistake.” Doc.

No. 81, at 3; Doc. No. 92, at 11– 11. The purpose of introducing this evidence is to

establish that these character traits were the cause of Defendants’ business failures, as a

means of defending against Defendants’ counterclaims, which blame Plaintiffs’ conduct.

Based on the arguments presented, such evidence is inadmissible. Evidence of “other

acts” that demonstrate Mr. Redding’s character “lacks integrity” or that he “blames

subordinates for his own mistakes,” in order to prove that he lacked integrity and

blamed subordinates in this case, would be improper character evidence. See Rule

404(b)(1). This includes Exhibit Nos. 24 and 27. I will exclude Ms. Shmuely’s and Ms.

Hackett’s testimony offered on this basis, with leave to revisit the evidence if it is

admissible under another theory.11




11As I mentioned previously, some of the evidence may be admissible because it connects specific conduct
to a specific poor business outcome, such that it constitutes evidence negating a causal link between Mr.
Van de Kamp’s conduct, alleged in the counterclaims, and losses to the Defendants. It also is possible that
some of the evidence may be admissible under one or more of Rule 404(b)(2)’s exceptions, so long as no
part of the logical chain linking the evidence to a fact of consequence adopts the forbidden character
inference. See United States v. Sampson, 980 F.2d 883, 887 (3d Cir. 1992). I caution that a “laundry-list”
is the kiss of death for 404(b)(2) arguments. See United States v. Schwartz, 790 F.2d 1059, 1061 (3d Cir.
1986); United States v. Saada, 212 F.3d 210, 223-24 (3d Cir. 2000).

                                                    10
       For good cause shown, on this 7th day of December, 2018, upon consideration of

Defendants’ omnibus motion in limine (Doc. No. 85), and the Plaintiffs’ response

thereto (Doc. No. 92), it is

                                          ORDERED

As follows:

       1. Defendants’ request to exclude Patricia van de Kamp’s testimony on the

          nonpayment for work performed is DENIED.

       2. Defendant’s request to preclude evidence of three years’ worth damages under

          the FLSA is DENIED WITHOUT PREJUDICE to reassert this request at

          trial.

       3. Defendants’ request to exclude the testimony of Yocheved Shmuely and Debra

          Hackett is GRANTED IN PART with respect to the proposed testimony on

          Mr. Redding’s integrity and “default of blaming subordinates for his own

          mistakes.” The Plaintiffs may re-request to introduce such testimony, at trial,

          if they are able to prove to the Court that the evidence is admissible under the

          Federal Rules of Evidence. To the extent their testimony covers any of the

          other areas identified in Plaintiff’s pretrial memorandum, Defendants’ request

          is DENIED IN PART WITHOUT PREJUDICE to object to the testimony

          at trial.

       4. Defendants’ request to exclude the documents related to the testimony of

          Yocheved Shmuely and Debra Hackett is GRANTED IN PART with respect

          to Plaintiff’s Exhibit Nos. 24 and 27, and any evidence offered to prove Mr.

          Redding’s integrity and “default of blaming subordinates for his own

          mistakes.” The Plaintiffs may re-request to introduce such evidence, at trial, if

                                            11
they are able to prove to the Court that the evidence is permissible under the

Federal Rules of Evidence. To the extent the documents cover any of the other

areas identified in Plaintiff’s pretrial memorandum, Defendants’ request is

DENIED WITHOUT PREJUDICE to object to the introduction of the

evidence at trial.



                                      BY THE COURT:



                                       s/Richard A. Lloret _______
                                      RICHARD A. LLORET
                                      U.S. Magistrate Judge




                                 12
